Case: 5:19-cr-00543-PAG: Doc #: 10 Filed: 10/01/19 1 o0f1. PagelD #: 22

AO 442 (Rev. 11/11) Arrest Warrant Pers (0% 7b 47
UNITED STATES DISTRICT COURT

for the

Northern District of Ohio

United States of America

 

 

Nicholas C. Proctor : Case Re. ° } 9 C R 5 hh % @
)
) fA AY
Defendant JU D G F A a GHAN
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Nicholas C. Proctor "
who is accused of an offense or violation based on the following document filed with the court:

 

Indictment 1 Superseding Indictment © Information O Superseding Information © Complaint
O Probation Violation Petition Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

Felon in Possession of Firearm and Ammunition, 18:922(g)(1) and 924(a)(2).

Date: 09/11/2019 an0fs =

Issuing offiter's signature?

A

City and state: Cleveland, Ohio THOMAS M. PARKER, U.S. Magistrate Judge

Printed name and title = 1 =

Zt —

 

 

 

Return 5= te

This warrant was received on (date) Ahalao , and the person was arrested on (date) F/42 / /4

at (city and state)

Date: ‘V3 of [9

 

 

 

 

ONAL 2A¢)
pac, {Arresting offi nergy

Prin name ad title

 

 
